DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 4-6, and 9-30 are pending and are allowed.

Response to Arguments
Applicant's arguments and amendments are all found to be persuasive. The objections, Double Patenting rejection, and rejections under 35 USC 112 and 102 are withdrawn.

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is CN106959698 ("Zhang"), US20200110412 ("Nydahl"), and US20160101838 ("Kojima").

	Zhang discloses a path tracking obstacle avoidance and guidance method which comprises the following steps: (1) starting a guidance mode and executing a path plan to obtain a time sequence signal of a GVS (ground vehicle system) motion state variable; (2) executing a path tracking guidance algorithm, so as to obtain psidp and udp of DVSs; (3) monitoring a minimum distance lmin from the DVSs to the border of a safety circle family of an obstacle in real time and determining psid of the DVSs according to lmin; (4) calculating ud and rd of the DVSs; (5) judging a distance between the DVSs, wherein the GVS motion state keeps unchanged if the distance between the DVSs is equal to or greater than a threshold distance, otherwise, information of the GVS motion state moves downwards according to a time sequence; (6) substituting DVS guidance information into a control loop and updating DVS position information at a next time point; (7) measuring a position of an actual ship, judging whether the ship arrives at a destination, ending sailing if 'yes' and updating the time to enter into the step (2) if 'no'. According to the method, the guidance algorithm and an obstacle avoidance algorithm are combined with each other in a ship sailing process, so that a ship can be more accurately controlled to realize guidance and obstacle avoidance.
	Nydahl discloses a method for determining a speed profile for a marine vessel. The method comprises: —determining a travel segment along which the marine vessel is expected to travel; —determining a curvature value indicative of a curvature of the travel segment; —on the basis of at least the curvature value, determining a speed profile for the marine vessel along the travel segment.

	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1 and 11. The prior art does generally discuss key elements related to the claimed invention, including (a) driving a vessel to sail along a sailing path, the sailing path comprising at least two nodes, wherein the at least two nodes comprise a first node and a second node being connected by a first line segment; (b) generating a first tracking point on the first line segment when a distance between the vessel and the first node being less than a first length, and driving the vessel to sail according to the first tracking point, wherein the first tracking point is away from the first node by a second length; (c) generating a second tracking point on the first line segment when a distance between the vessel and the first tracking point being less than the first length, and driving the vessel to sail according to the second tracking point, wherein the second tracking point is away from the first tracking point by the second length; and (d) 
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663